      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 1 of 22




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Indian Harbor Insurance
Company,

                       Plaintiff,          Case No. 1:20-cv-1207-MLB

v.

Kevin Willard,

                       Defendant.

________________________________/

                            OPINION & ORDER

     This insurance coverage dispute arises out of an automobile

collision involving Defendant Kevin Willard (a Lyft driver), Trevor

Gabbidon (his passenger), and Gregory Adams (another motorist).

Plaintiff Indian Harbor Insurance Company (Lyft’s insurer) brought this

declaratory   action   to    limit   its   liability   to   Defendant   under

uninsured/underinsured motorist provisions of its agreement with Lyft.

Plaintiff and Defendant now cross-move for summary judgment. (Dkts.

43; 44.) The Court denies both.
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 2 of 22




I.   Background

     On May 23, 2019, Defendant Willard got a ride on Lyft. (Dkts. 43-2

¶ 1; 45 ¶¶ 1–2; 50 ¶¶ 1–2.) Mr. Gabbidon was his driver. (Id.) While Mr.

Gabbidon was making a turn, he collided with a vehicle driven by Mr.

Adams. (Dkts. 43-2 ¶ 1; 45 ¶ 1; 50 ¶ 1.) Defendant was injured in the

accident and blamed both Mr. Gabbidon and Mr. Adams. (Dkts. 45 ¶¶ 4–

5; 50 ¶¶ 4–5.)

     Prior to the accident Plaintiff issued a Commercial Lines Insurance

Policy to Lyft as the named insurer (“Policy”). The Policy was effective

on the day of the accident. (Dkts. 43-2 ¶ 4; 45 ¶ 9; 50 ¶ 9.) It provided

commercial auto liability coverage with a $1 million liability cap per

incident and UM coverage according to endorsements. (Dkts. 45 ¶ 10; 50

¶ 10.) Plaintiff initially issued the Policy with a Georgia Uninsured

Motorists—Added On To At-Fault Liability Limits Endorsement that set

a liability limit of $1 million per accident (“Added On UM Endorsement”).

(Dkts. 45 ¶ 11; 50 ¶ 11.)    Effective March 21, 2019, the Policy was

amended to delete the Added On UM Endorsement and replace it with

Endorsements Nos. 44 and 45 known as the “Notification to Others of

Cancellation, Non-Renewal or Reduction In Limits and the Georgia



                                    2
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 3 of 22




Uninsured Motorists Coverage—Reduced By At-Fault Liability Limits”

(“Endorsement”).1 (Dkts. 43-2 ¶ 5; 45 ¶ 12; 50 ¶ 12.)2 The Endorsement,

which was effective at the time of the accident, set the limits of insurance

as $1 million for each accident.         (Dkts. 45 ¶ 13; 50 ¶ 13.)     The

Endorsement provides:

     D. Limit Of Insurance
          ...
          2. No one will be entitled to receive duplicate payments
          for the same elements of “loss” under this Coverage
          Form, any Liability Coverage Form or any Medical
          Payments Coverage endorsement attached to this
          Coverage Part.




1 Plaintiff states, “[e]ffective May 1, 2019, the Policy was amended[,]” but
Defendant and the endorsements attached to Plaintiff’s complaint state
the amendatory endorsements were effective March 21, 2019. (Dkts. 43-2
¶ 5; 45 ¶ 12; 1-6 at 1.)
2 Defendant responded to Plaintiff’s statement of material facts, objecting

to/denying facts 12 and 15. (Dkt. 50 ¶¶ 12, 15.) Fact 12 states the Policy
was amended to replace the Added On UM Endorsement with the
Endorsement. (Dkt. 45 ¶ 12.) Fact 15 states Defendant constitutes an
insured for purposes of the Policy’s UM coverage provided by the
Endorsement. (Id. ¶ 15.) Defendant denied these facts to the extent they
claim the Endorsement is legally relegated to reduced-by UM coverage.
(Dkt. 50 ¶¶ 12, 15.) Defendant, however, later filed a partial withdrawal
of argument and response to Plaintiff’s statement of material facts,
withdrawing his response to Plaintiff’s fact 12. (Dkt. 54 at 2.) Defendant
stated that the purpose of the document was to make clear he is no longer
advancing the argument that the UM coverage is add-on due to the
absence of a valid rejection form. (Id.) The Court thus treats all of
Plaintiff’s facts as admitted.

                                     3
       Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 4 of 22




            We will not make a duplicate payment under this
            coverage for any element of “loss” for which payment has
            been made by or for anyone who is legally responsible.
            ...
            3. The Limit of insurance under this coverage shall be
            reduced by all sums paid or payable by or for anyone
            who is legally responsible, including all sums paid under
            this Coverage Form’s Covered Autos Liability Coverage.

(Dkt. 1-6 at 3.)

      At the time of the accident Mr. Gabbidon qualified as an insured

under the Policy. (Dkts. 45 ¶ 14; 50 ¶ 14.) Because he had secured a ride

through Lyft’s ride-sharing network, Defendant also qualified as an

insured for purposes of the Policy’s UM coverage. (Dkts. 45 ¶ 15; 50 ¶ 15.)

In October 2019, Plaintiff paid Defendant a confidential settlement on

behalf of Lyft, Mr. Gabbidon, and others from the Covered Autos Liability

Coverage provided under the Policy.3 (Dkts. 43-2 ¶ 8; 45 ¶ 6; 50 ¶ 6.) In

November 2019, Defendant sued Mr. Adams in the State Court of Cobb




3The parties seem to dispute the exact date. Plaintiff states Defendant
was paid a confidential settlement on October 17, 2019, but Defendant
and the parties’ joint stipulation of facts contend Defendant was paid a
settlement on or about October 16, 2019. (Dkts. 45 ¶ 6; 43-2 ¶ 8; 39 ¶ 6.)
This dispute is irrelevant. The parties disagree as to who the settlement
was on behalf of, but the parties’ joint stipulation of facts states the
settlement was on behalf of Mr. Gabbidon, Lyft, and others from the
Covered Autos Liability Coverage provided under the Policy. (Dkt. 39
¶ 6.)

                                     4
       Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 5 of 22




County, Georgia for personal injuries and damages.4 (Dkts. 43-2 ¶ 9; 45

¶ 7; 50 ¶ 7.) Defendant also served a copy of the summons and complaint

on Plaintiff, claiming he is entitled to uninsured/underinsured motorist

coverage under the Policy as a result of the alleged negligence of Mr.

Adams. (Dkts. 43-2 ¶ 9; 45 ¶ 7; 50 ¶ 7.) Mr. Adams’ automobile insurer,

USAA, paid Defendant $25,000 in liability limits under the USAA policy.

(Dkts. 43-2 ¶ 10; 45 ¶ 8; 50 ¶ 8.)

     A.    Procedural History

     Plaintiff filed this federal action in March 2020, seeking a

declaration that (1) the limits of the uninsured motorist coverage

provided in the Policy are offset by the money it previously paid

Defendant and that USAA paid Defendant and (2) Defendant is not

entitled to receive duplicate payments for the same elements of his loss,

or his alleged injuries and damages from the accident, under the Covered

Autos Liability Coverage provided in the Policy or by the USAA liability


4The parties dispute the exact date the underlying suit began. Plaintiff
states Defendant filed suit on “December 30, 3019” and Defendant states
he filed suit on “November 20, 2019.” (Dkts. 45 ¶ 7; 43-2 ¶ 9.) The
underlying action’s complaint, however, states it was submitted
November 26, 2019. (Dkt. 1-7 at 4.) Defendant contends he filed suit
against Adams and Lyft, but the underlying action’s complaint only lists
Adams as a defendant. (Dkt. 1-7 ¶ 2.)

                                     5
       Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 6 of 22




policy issued to Mr. Adams. (Dkt. 1 at 9.) On February 19, 2021, the

parties filed cross-motions for summary judgment. (Dkts. 43; 44.)

II.   Standard of Review

      Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

it “might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361 (citing Anderson,

477 U.S. at 248).

      The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has

the burden of showing that summary judgment is improper by coming

forward with “specific facts” showing a genuine dispute. Matsushita Elec.



                                     6
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 7 of 22




Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citing Fed. R.

Civ. P. 56(e)). Ultimately, there is no “genuine issue for trial” when “the

record taken as a whole could not lead a rational trier of fact to find for

the non-moving party.” Id. “[T]he mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there

be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48

(emphasis in original).

     Throughout its analysis, the Court must “resolve all reasonable

doubts about the facts in favor of the non-movant[] and draw all

justifiable inferences in his or her favor.” Fitzpatrick v. City of Atlanta,

2 F.3d 1112, 1115 (11th Cir. 1993) (quoting United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)). “It is not

the court’s role to weigh conflicting evidence or to make credibility

determinations; the non-movant’s evidence is to be accepted for purposes

of summary judgment.” Mize v. Jefferson City Bd. of Educ., 93 F.3d 739,

742 (11th Cir. 1996).

     The standard of review for cross-motions for summary judgment

does not differ from the standard applied when only one party files a



                                     7
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 8 of 22




motion.    “In practice, cross motions for summary judgment may be

probative of the nonexistence of a factual dispute, but this procedural

posture does not automatically empower the court to dispense with the

determination whether questions of material fact exist.” Georgia State

Conference of NAACP v. Fayette Cnty. Bd. of Comm’rs, 775 F.3d 1336,

1345 (11th Cir. 2015) (internal citation omitted). The Court applies the

standard outlined above to each party’s motion.

III. Discussion

     A.     Amount of UM Coverage

     The    sole   issue   before   the   Court    is   the   amount   of

uninsured/underinsured motorist coverage provided by the Policy to

Defendant for injuries and damages arising from his claim against

Gregory Adams. (Dkt. 12 at 4.) Defendant does not contest that Plaintiff

may reduce the available uninsured coverage by the $25,000 paid by Mr.

Adams’ insurance coverage. (Dkt. 43-1 at 9 n.1.) The Court will thus

solely address whether Plaintiff can reduce the available underinsured

motorist coverage by the sum it paid Defendant in the settlement of his

claim against the Lyft driver.




                                    8
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 9 of 22




     “[I]nsurance in Georgia is a matter of contract, and this Court has

long held that such contract disputes are well suited for adjudication by

summary judgment because construction of a contract is ordinarily a

matter of law for the court.” Goldeagle Ventures, LLC v. Covington

Specialty Ins. Co., 825 S.E.2d 881, 884 (Ga. Ct. App. 2019) (quoting S. Tr.

Ins. Co. v. Cravey, 814 S.E.2d 802, 803 (Ga. Ct. App. 2018)). The central

rule of contract interpretation is to find the parties’ intent. O.C.G.A.

§ 13-2-3 (“The cardinal rule of construction is to ascertain the intention

of the parties.”). To do so, the Court starts with the contract’s plain

meaning. See Goldeneagle Ventures, 825 S.E.2d at 884. If unambiguous,

the Court applies that meaning. See id. But if the contract is ambiguous

(that is, its provisions are susceptible to more than one meaning) the

Court uses the rules of contract construction to resolve the ambiguity.

See id.; First Acceptance Ins. Co. of Ga., Inc. v. Hughes, 826 S.E.2d 71, 75

(Ga. 2019) (“Ambiguity is defined as duplicity, indistinctness, an

uncertainty of meaning or expression used in a written instrument, and

also signifies of doubtful or uncertain nature; wanting clearness or

definiteness; difficult to comprehend or distinguish; of doubtful purport;

open to various interpretations.”).       And if the contract remains



                                     9
         Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 10 of 22




ambiguous after application of those rules, the Court can examine

extrinsic evidence. See Grange Mut. Cas. Co. v. Snipes, 680 S.E.2d 438,

441 (Ga. Ct. App. 2009).

         Plaintiff asserts, and the Court agrees, the plain language of the

Policy’s Endorsement unambiguously states the UM limit is reduced by

all sums paid or payable by or for anyone who is legally responsible.

Plaintiff says this means the $1 million limit is reduced by sums paid to

Defendant under the Policy’s liability coverage.            (Dkt. 44 at 8.)

Defendants says that, to the extent the Endorsement is read this way, it

must be declared void and unenforceable under Georgia law. (Dkt. 43-1

at 7.)

         Georgia law requires all automobile liability policies to include

uninsured motorist coverage. O.C.G.A. § 33-7-11 states, in part, that the

amount of available coverages shall be in addition to the amount payable

under liability coverages or, to the extent the insured makes a selection

in writing, shall be the difference between the available liability

coverages and limits of the uninsured motorists coverages. O.C.G.A.

§ 33-7-11(b)(1)(D)(ii). State law thus permits two types of UM coverage:

(1) an excess policy which provides for UM insurance in excess of any



                                       10
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 11 of 22




available liability insurance (referred to as “add-on coverage”) and (2) a

difference-in-limits policy which provides for UM coverage only for the

amount of the difference between the available liability insurance and

the limits of the insured’s UM coverage (referred to as “reduced-by

coverage”). Donovan v. State Farm Mut. Auto. Ins. Co., 765 S.E.2d 755,

757 (Ga. Ct. App. 2015) (internal citations omitted). As the Endorsement

provides for reduced-by coverage, it seems compliant with Georgia law.

     But, at the time of the accident, Lyft was a “transportation network

company” and Mr. Gabbidon was a “transportation network company

driver”—both as defined by O.C.G.A. § 33-1-24. (Dkts. 43-2 ¶¶ 2–3; 45

¶¶ 2–3; 50 ¶¶ 2–3.)      That section specifically addresses insurance

requirements for such companies, including uninsured motorist

coverage. It states:

     A transportation network company shall maintain or cause to
     be maintained a primary motor vehicle insurance policy that:
     . . . provides a minimum of $1 million for death, personal
     injury, and property damage per occurrence and provides
     uninsured and underinsured motorist coverage of at least $1
     million per incident.

O.C.G.A. § 33-1-24(b)(3) (emphasis added). Defendant reads this statute

to preclude transportation network companies from offering less than $1

million in UM coverage and says, to the extent a reduced-by endorsement


                                    11
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 12 of 22




causes coverage to fall below $1 million, it is unenforceable. (Dkts. 43-1

at 7; 49 at 2.)    Because the Endorsement at issue here does that,

Defendant says it is unenforceable. See Massey v. Allstate Ins. Co., 800

S.E.2d 629, 633 (“[P]rovisions in insurance policies that conflict with the

plain terms of Georgia’s insurance statutes are illegal and of no effect.”).

Plaintiff, on the other hand, contends reduced-by UM coverage is an

authorized type of UM coverage under O.C.G.A. § 33-7-11, and the plain

language of O.C.G.A. § 33-1-24 does not prohibit it. (Dkt. 44 at 7.)

      The Court agrees with Plaintiff. “When we consider the meaning

of a statute, we must presume that the General Assembly meant what it

said and said what it meant.” Deal v. Coleman, 751 S.E.2d 337, 341 (Ga.

2013) (quotations omitted). “[T]he cardinal rule is to glean the intent of

the legislature in the light of the legislative intent as found in the statute

as a whole.” Abrohams v. Atl. Mut. Ins. Agency, 638 S.E.2d 330, 332 (Ga.

Ct. App. 2006). In doing so, the court “follow[s] the literal language of

the statute unless it produces contradiction, absurdity, or such an

inconvenience as to ensure that the legislature meant something else.

Absent clear evidence that a contrary meaning was intended by the

legislature, we assign words in a statute their ordinary, logical, and



                                     12
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 13 of 22




common meanings.” Turner v. Ga. River Network, 773 S.E.2d 706, 708

(Ga. 2015).

     In considering the meaning of a statutory provision, courts also

consider the legal context, including other provisions of the same statute,

the structure and history of the statute, and other law that forms the

legal background of the statutory provision in question. See Federal

Deposit Ins. Corp. v. Loudermilk, 761 S.E.2d 332, 340 (Ga. 2014) (quoting

May v. State, 761 S.E.2d 38, 41 (Ga. 2014)); Gray v. State, 850 S.E.2d 36,

38 (Ga. 2020) (“All statutes are presumed to be enacted by the legislature

with full knowledge of the existing condition of the law and with reference

to it. They are therefore to be construed in connection and in harmony

with the existing law.”). With these broad canons in mind, the Court

notes “[u]ninsured motorist statutes are remedial in nature and must be

broadly construed to accomplish the legislative purpose.” Abrohams, 638

S.E.2d at 332.

     Defendant contends that, under the plain language of O.C.G.A.

§ 33-1-24(b)(3) and § 33-7-11, Lyft’s insurance coverage must provide

$1,000,000 in personal injury coverage and $1,000,000 in uninsured

motorist coverage. (Dkt. 43-1 at 8.) He says Plaintiff’s liability coverage



                                    13
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 14 of 22




for its driver’s negligence does not relieve it from its statutory obligation

to provide UM coverage for a different tortfeasor under the same policy.5

(Id. at 9.) He contends Section 33-1-24 does not authorize reduced-by UM

coverage, and the default rule, which the Court should apply, is that UM




5 Plaintiff, relying on Sanborn v. Farley, 385 S.E.2d 6 (Ga. Ct. App. 1989),
claims the Policy reduces the limits of UM coverage based on all available
liability coverages to the insured arising from a single accident (not on a
per-tortfeasor basis). (Dkts. 44 at 11; 51 at 4.) In Sanborn, the trial court
held that “the proper way to determine the uninsured motorist exposure
was to subtract the total liability coverage from the total uninsured
motorist coverage.” Id. at 7. The Georgia Court of Appeals affirmed,
noting the method of offsetting the total uninsured motorist coverage by
the liability insurance coverage actually available was approved by the
Georgia Supreme Court. Id. (citing Georgia Farm Bureau Mut. Ins. Co.
v. State Farm Mut. Auto. Ins. Co., 336 S.E.2d 237, 237 (Ga. 1985)).
Defendant contends Sanborn is inapplicable because it concerns the
previous version of Section 33-7-11, does not interpret Section
33-1-24(b)(3), and was issued over 30 years ago—when app-based
rideshare companies did not exist. (Dkt. 49 at 11.) He argues because
Section 33-7-11 was never intended to apply to a transportation network
company, the decision has little bearing on this case. (Id.) The General
Assembly, however, is presumed to know the legal landscape when
issuing new legislation. In the more than 25 years since Sanborn was
decided, the General Assembly has not amended Section 33-7-11 in any
way to reflect a disapproval of the decision. See Gray, 850 S.E.2d at 39
(“All statutes are presumed to be enacted by the legislature with full
knowledge of the existing condition of the law and with reference to it.”).
The General Assembly knew of Section 33-7-11 and the Sanborn opinion
when it issued Section 33-1-24, so the Court finds Defendant’s arguments
unavailing. The method for determining reduced-by coverage is thus
subtracting the total liability coverage actually available from the total
uninsured motorist coverage.

                                     14
       Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 15 of 22




coverage is add-on. (Dkts. 49 at 12; 56 at 4.) Nothing in the language of

Section 33-1-24, however, prohibits the reduced-by type of UM coverage

and mandates the add-on type of coverage. (Dkt. 44 at 14, 18.) Rather,

the statute simply refers to the minimum limits of UM coverage. (Id. at

19.)   Defendant even admits Section 33-1-24(b)(3) does not specify

whether the UM coverage is reduced-by or add-on. (Dkt. 49 at 12.)

Plaintiff argues, and the Court agrees, to conclude the $1 million in UM

coverage discussed in Section 33-1-24 can only be provided through the

add-on type of UM coverage would, contrary to rules of statutory

construction, require the Court to read language into the statute that is

not present.6 See State v. Fielden, 629 S.E.2d 252, 257 (Ga. Ct. App. 2006)

(“[U]nder our system of separation of powers this Court does not have the

authority to rewrite statutes.”); Gray, 850 S.E.2d at 40 (rejecting the


6 Defendant also argues Section 33-7-11 is not intended to apply to a
transportation network company and because Section 33-1-24 imposes a
mandatory duty to maintain “uninsured and underinsured motorist
coverage” of $1 million, the statute is distinguishable from Section 33-7-
11 which does not require an owner of a motor vehicle to purchase UM
coverage. But, again, the Georgia General Assembly never made such
prohibitions. The Court also takes issue with this argument since
Defendant contends the Court should conclude Section 33-7-11 does not
apply to a rideshare transportation network, yet he argues the Court
should apply the default rule for UM coverage to Section 33-1-24. (Dkt.
49 at 12.) The “default rule” is created by Section 33-7-11.

                                     15
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 16 of 22




argument that the legislature implicitly rejected the common law rule

because it did not write the rule into the statute and instead “presum[ing]

the opposite—that the legislature knew about the common-law rule,

wanted to keep the rule, and understood that it would be unnecessary to

write the rule into the statute when courts have incorporated the

common-law rule into the statute for decades”); Glass v. Faircloth, 840

S.E.2d 724, 729 (Ga. Ct. App. 2020) (refusing to read a limitation into a

statute that was not supported by the plain statutory language). The

Court thus does not read any prohibition into Section 33-1-24.

     Defendant also contends that, in the absence of language

specifically authorizing reduced-by coverage or references to Section 33-

7-11, the Court should apply the default rule regarding UM coverage

which is that UM coverage is add-on. (Dkt. 49 at 12.) But “[a]ll statutes

are presumed to be enacted by the legislature with full knowledge of the

existing condition of the law and with reference to it. They are, therefore,

to be construed in connection and in harmony with the existing law.”

Gray, 850 S.E.2d at 38. The Court thus presumes the Georgia General

Assembly knew about Section 33-7-11, which was enacted 8 years before

Section 33-1-24, and construes Sections 33-1-24 and 33-7-11 in harmony.



                                    16
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 17 of 22




The Court also “presume[s] that the General Assembly meant what it

said and said what it meant.” Deal, 751 S.E.2d at 341. The General

Assembly knew how to, and did not, prohibit reduced-by UM coverage or

mandate add-on UM coverage for companies like Lyft. The Court thus

finds Section 33-1-24 allows reduced-by coverage and the Policy and

Section 33-7-11 do not conflict with that.7


7 Defendant also contends the Endorsement conflicts with the purpose
and intent of Section 33-1-24. (Dkt. 49 at 8–9.) To be clear, the Court
believes whether Section 33-1-24 allows reduced-by UM coverage is a
matter of simple statutory interpretation. That determination can, and
must, be made by first examining the statutory text. Howe v. Smith, 452
U.S. 473, 480 (1981). The Court, however, will address Defendant’s
arguments as to purpose and the remedial nature of UM insurance to be
thorough. First, Defendant argues the purpose of the $1 million liability
and $1 million UM coverage is to protect an injured passenger, citing to
a journal article and online article which have no relation to Georgia.
(Dkt. 49 at 9 (citing Alexander B. Traum, Sharing Risk in the Sharing
Economy: Insurance Regulation in the Age of Uber, 14 Cardozo Pub. L.
Policy & Ethics J. 511, 530 (2016)); NAIC, Transportation Network
Company Insurance Principles for Legislators and Regulators (March 31,
2015),
https://olis.leg.state.or.us/liz/2015r1/Downloads/CommitteeMeetingDocu
ment/60931).) Although Defendant contends Georgia “clearly” relied on
the National Association of Insurance Commissioners and adopted a
statutory scheme which aims to protect passengers who are injured
during a rideshare trip, he provides no citation or reference to any
legislative history that this presumed purpose was the purpose behind
Section 33-1-24 or otherwise guided the General Assembly. (Id.) Second,
Defendant contends because Section 33-1-24 is remedial, it should be
construed broadly to provide the greatest amount of insurance coverage


                                    17
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 18 of 22




     Defendant, citing Hudson v. Whited, 552 S.E.2d 447 (Ga. Ct. App.

2001), and similar cases, argues the Endorsement is void and

unenforceable because it tries to reduce the total amount of liability and

uninsured coverage that the Georgia General Assembly has required

transportation network companies to carry.8 (Dkt. 43-1 at 9–10 (also

citing Hudson & State Farm Mut. Auto. Ins. Co. v. Johnson, 190 S.E.2d

113 (Ga. Ct. App. 1972) (“Johnson”).) In Hudson, the plaintiff received

workers’ compensation benefits after being injured in an automobile

collision. 552 S.E.2d at 448. The plaintiff was also entitled to UM

benefits, but the policy said such payments were to be reduced by any

payments made under workers’ compensation law. Id. at 448–49. That




possible for him. (Dkt. 56 at 5.) As explained though, there is no
prohibition on the UM coverage being reduced-by. The Court thus finds
these arguments unavailing.
8 Plaintiff contends these cases are distinguishable because they address

whether UM coverage is subject to reduction based upon payment of
workers’ compensation benefits or similar benefits. (Dkt. 51 at 5–6.) It
contends the Hudson and Johnson courts reasoned that the applicable
statute did not authorize reduction of UM coverage based on recovery of
workers’ compensation benefits and medical payments coverage,
respectively. (Id. at 6.) These courts, however, did not base their
opinions on the idea that the statute did not authorize such reductions.
The opinions were based on the finding that such reductions are contrary
to the UM statute if they thwart the insured’s ability to recover all sums
the insured is legally entitled to recover.

                                    18
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 19 of 22




offset exceeded the policy limits, meaning the insured would receive no

additional money under the UM policy. Id. at 449. The Court of Appeals

explained that Georgia’s UM statute “requires insurers to offer coverage

which undertakes to pay the insured all sums which said insured shall

be legally entitled to recover as damages from the owner or operator of

an uninsured motor vehicle.” Id. (internal quotation omitted). Because

enforcing the offset provision would thwart that purpose, the Court of

Appeals declared the offset provision unenforceable. Id.

     In reaching that conclusion, the Court of Appeals distinguished

Johnson v. State Farm Mutual Automobile Insurance Co., 455 S.E.2d 91

(Ga. Ct. App. 1995) (“Johnson II”). In that case, an insured tried to avoid

a provision of a UM policy that offset UM liability by previously paid

medical fees.   Id. at 92.   The insurance policy limits, however, far

exceeded the insured’s damages, meaning the offset for medical expenses

already paid would not prevent the insured from receiving “all sums she

was legally entitled to, even with the reduction.” Hudson, 552 S.E.2d at

453 (citing Johnson II, 455 S.E.2d at 93) (internal quotations omitted).

The Court of Appeals explained an offset clause would be unenforceable

when actual damages are greater than the policy limits because, in that



                                    19
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 20 of 22




situation, the offset would preclude the insured from recovering the sums

to which he was entitled. Id. at 450; Johnson II, 455 S.E.2d at 94.

     Based on the record, the Court cannot determine how this rule

applies here. Defendant’s actual losses appear to be in dispute: maybe

they exceed the UM limits, maybe they do not. There is thus a genuine

dispute on whether the Endorsement would thwart Defendant’s ability

to recover all sums he is legally entitled to. The Court thus denies both

Plaintiff’s and Defendant’s motions for summary judgment.

     B.    Premature

     Because there is a genuine dispute of material fact as to whether

the Endorsement prevents Defendant from recovering all sums he is

legally entitled to, the Court need not, and declines to, make a ruling on

Defendant’s contention Plaintiff is not entitled to summary judgment

because it is premature to apply the Endorsement. (Dkt. 49 at 14.) The

Endorsement provides:

     The Limit of Insurance under this coverage shall be reduced
     by all sums paid or payable by or for anyone who is legally
     responsible, including all sums paid under this Coverage
     Form’s Covered Autos Liability Coverage.

(Dkt. 1-6 at 3 (emphasis added).) Defendant’s argument seems to impose

a requirement of a finding of liability that is not part of the Policy. The


                                    20
       Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 21 of 22




parties ignore the phrase “including all sums paid under this Coverage

Form’s Covered Autos Liability Coverage.” (Id.) Because the Court must

read the Policy together, the Policy seems to define legally responsible as

“including all sums paid under this Coverage Form’s Covered Autos

Liability Coverage.” (Id.) See NW Parkway, LLC v. Lemser, 709 S.E.2d

858, 861 (Ga. Ct. App. 2011) (“[I]t is a cardinal rule of contract

construction that a court should, if possible, construe a contract so as not

to render any of its provisions meaningless and in a manner that gives

effect to all of the contractual terms.”).    The language of the Policy

suggests all sums paid under this Coverage Form’s Covered Autos

Liability Coverage is defined as payment for someone legally responsible.

But the Court makes no such finding because neither party put this

argument to the Court and there is no briefing on it.

IV.    Conclusion

       The Court DENIES Plaintiff’s Motion for Summary Judgment

(Dkt. 44) and DENIES Defendant’s Motion for Summary Judgment (Dkt.

43).

       The Court ORDERS this case to mediation. The parties may retain

the mediator to mediate this case. The expense of a retained mediator



                                     21
      Case 1:20-cv-01207-MLB Document 59 Filed 08/23/21 Page 22 of 22




must be paid by the parties. The parties, alternately, may request that

the Court appoint a magistrate judge to conduct the mediation. The

parties are not required to pay for mediation by a magistrate judge.

      The parties shall advise the Court, on or before September 7, 2021,

of their mediation preference. If they elect to retain their own mediator,

the parties shall identify the mediator on or before September 21, 2021.

The parties must have present at the mediation a person with authority

to settle this litigation.

      The parties shall, within five days after the mediation, notify the

Court in writing whether mediation led to a settlement of this action.

      The Court STAYS this case pending mediation.             The Court

DIRECTS the Clerk to ADMINISTRATIVELY CLOSE this case

during the period of stay.

      SO ORDERED this 23rd day of August, 2021.




                                    22
